REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 2010/0146076 issued to Adriazola et al,, teaches redirecting multimedia content between receiver devices where a multimedia stream is initially transmitted to a first receiver via a provider network and in response to redirect stimulus which can be a user-initiated redirect command or an automated stimulus generated based on redirect rules, the provider network redirects the streaming multimedia content to a second receiver device.  The multimedia stream transmitted to the second receiver device is formatted based on the characteristic of the network link between the provider network and the second receiver device.
US 2011/0131520 issued to Al-Shaykh et al., teaches sharing media content with a rendering device in a home network, the user can enable or disable transfer of the media content from the media application to a target rendering device.  The network is taken into consideration when the media content is shared, where the user can correct any failure of connection.  The user can also control the rendering of the content.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach 
1. A system comprising: 
a streaming server providing content to a computing device; and a server, communicatively coupled to the streaming server, running an identity server module, 
wherein the server stores a unique token for each of the sending and receiving devices, the unique token defining an identifier and device-specific communication details for each of the sending and receiving devices, 
wherein the sending device scans to determine the receiving device is within proximity and only after the receiving device is determined to be within the proximity of the sending device, requests that the server direct the content provided to the computing device to the receiving device, and 
wherein the server directs the streaming server to direct the content provided to said computing device to the receiving device using the device-specific communication details, which include connection requirements, provided in the unique token associated with the receiving device.  
9. A method for providing a streaming session, comprising:
 registering a sending device and a receiving device with an identity server module on a server, wherein the server stores a unique token for each of the sending and receiving devices, the unique token defining an identifier and device-specific communication details for each of the sending and receiving devices;
 using the sending device, scanning nearby devices to identify available receiving devices comprising the receiving device;
 after the receiving device is determined to be within the proximity of the sending device, from the sending device, receiving an activation request for a personal computer receiving content in a session from a streaming server,
 wherein the activation request requests redirection of the content in the session from the personal computer to the receiving device;
 using the server, directing the streaming server to provide the content to the receiving device using the device specific communication details; 
disconnecting a communication connection with the personal computer; streaming the session to the receiving device; and 
with the sending device, controlling operations of the receiving device or navigation of the session on the receiving device,
 wherein the sending device controls at least one of the operations of the receiving device and the navigation of the session on the receiving device via control signals transmitted via a communication channel between the sending and receiving devices that is established based on connection requirements associated with the receiving device.  
22. A system comprising: 
a first server providing content in a session to a computing device associated with an operator of a sending device; and 
a second server running an identity server module, wherein a sending device and a receiving device are registered with the identity server module, wherein the second server stores communication requirements comprising a unique token for each of the sending and receiving devices, the unique token defining an identifier and device-specific communication details for each of the sending and receiving devices,
 wherein the sending device scans to determine the receiving device is within proximity,
 wherein the sending device validates that the receiving device is registered with the identity server module and when the receiving device is validated, sends a request that the second server provide the session on the receiving device, 
wherein the second server responds to the request by causing the first server to provide the session on the receiving device using the communication requirements which include wireless communication connection requirements and after the receiving device is determined to be within the proximity of the sending device, directs the first server to direct the content to the receiving device using the device-specific communication details, 
wherein the sending device controls navigation of the session on the receiving device through commands provided by the sending device in response to input from an operator of the sending device, and 
wherein the sending device transmits the commands via a communication channel established between the sending and receiving devices using the communication requirements and established at least in part by the second server.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2005/0262254 issued to Sherwani, dynamic redirection of streaming media between devices
US 2009/0055530 issued to Pince et al, redirecting streaming content
US 2012/0260282 issued to Dasher et al, controlling delivery of video program 
US 2010/0161813 issued to Avasarala, transferring content from a first device to a second device
US 2011/0072078 issued to Chai et al., sharing clips between different devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459